ICJ_036_AerialIndicent1955_USA_BGR_1958-08-12_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L7INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 12 AOUT 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
~ AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)
ORDER OF AUGUST 12th, 1958
La présente ordonnance doit être citée comme suit:

«Affaire relative à l'incident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance du 12 août 1958: C.I. J. Recueil 1958, p. 37.»

This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United States of America v. Bulgaria),
Order of August rath, 1958: I.C.J. Reports 1958, p. 37.”

 

N° de vente : 191
Sales number

 

 

 
37

COUR INTERNATIONALE DE JUSTICE

1958
Le 12 août
Réle général
n° 36

ANNEE 1958

12 août 1958

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ÉTATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour;

Vu l'ordonnance du 19 mai 1958, qui a prorogé au 2 septembre
1958 et au 9 juin 1959 respectivement les délais antérieurement
fixés pour le dépôt du mémoire et du contre-mémoire en cette
affaire;

Considérant que, par une lettre du 21 juillet 1958, parvenue au
Greffe le 25 juillet, l'agent du Gouvernement des États-Unis d’Amé-
rique a demandé une nouvelle prorogation au 2 décembre 1958 du
délai pour le dépôt du mémoire;

Considérant qu’une copie certifiée conforme de cette lettre a été
adressée le 31 juillet 1958 à l’agent du Gouvernement de la Répu-
blique populaire de Bulgarie, qui a été invité à faire connaître le
plus tôt possible les vues de son Gouvernement sur cette demande,
et considérant que le ministre des Affaires étrangères de Bulgarie
a été informé de la demande par voie télégraphique le 30 juillet 1958;

4
38 INCIDENT AÉRIEN (É.-U. C. BULGARIE) (ORD. 12 VIII 58)

Considérant qu'aucune réponse à ces communications n'est
parvenue au Greffe;

Considérant que rien ne s’oppose à donner suite à la demande;

Fixe comme suit la date d’expiration des délais:

pour le mémoire du Gouvernement des États-Unis d'Amérique:
2 décembre 1958;

pour le contre-mémoire du Gouvernement de la République
populaire de Bulgarie: 9 juin 1959;

la suite de la procédure restant réservée.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le douze août mil neuf cent cinquante-
huit, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement des Etats-Unis d'Amérique et au Gouvernement de
la République populaire de Bulgarie.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier,
(Signé) J. Lopez OLIVAN.
